Citation Nr: 1112378	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for dizziness to include vertigo and otitis media, to include as secondary to the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence pertaining to the Veteran's claim of entitlement to service connection for dizziness to include vertigo and otitis media, to include as secondary to the service-connected bilateral hearing loss disability has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readujdicating the dizziness claim.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1965 to April 1969.

2.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal of entitlement to an evaluation in excess of 10 percent for his service-connected bilateral hearing loss disability.  

3.  The competent and probative evidence indicates that there was no worsening of the Veteran's pre-existing dizziness, to include vertigo and otitis media, disability beyond its natural progression during his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The Veteran is not entitled to the presumption of soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2010); 

3.  The Veteran's pre-existing dizziness, to include vertigo and otitis media, disability was not aggravated by service; therefore, service connection for dizziness, to include vertigo and otitis media, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Higher evaluation for Bilateral Hearing Loss Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of his claim of entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability, and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

2.  Serve connection for Dizziness, to include Vertigo and Otitis Media

The Veteran seeks entitlement to service connection for dizziness, to include vertigo and otitis media.
 
In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in April 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's statements, service treatment records, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded a VA examination in November 2008 with a subsequent opinion in April 2009.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  In his June 2009 substantive appeal [VA Form 9], he declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for dermatitis of the hands, feet, and groin, to include as secondary to the service-connected seborrhea of the scalp and face.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence of record indicates that the Veteran currently has otitis media and vertigo.  The focus of this decision is whether the Veteran's dizziness, to include vertigo and otitis media, pre-existed service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R.           §§ 3.304, 3.306.

As was discussed above, the Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.

In this case, the report of the Veteran's service enlistment examination dated in April 1965 included placement on a physical profile for a hearing loss disability, and his temporary profile was listed as a "3."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Additionally, the remainder of the Veteran's service treatment records document multiple complaints of and treatment for otitis media and headaches as well as continued placement on an H-3 profile.  Pertinently, the Veteran's service treatment records, to include the February 1969 separation examination, indicate that the Veteran had bilateral otitis media since childhood, and he was unable to inflate his middle ear at anytime throughout his life.    Notably, his treatment records do not document any injury during service causing his bilateral otitis media.  Moreover, a VA otolaryngologist indicated in the April 2009 VA examination report addendum that "[i]t would be very unusual for an extensive cholesteatoma as described by [the surgeon who operated on the Veteran's in 1973] to develop in such a short period of time as 4 years ... Obviously this condition was present prior to [the Veteran's] induction into the military and probably was present since childhood."  Finally, the Veteran testified at the February 2011 Board hearing that he received antibiotic treatment for ear infections during childhood.  See the February 2011 Board hearing transcript, pgs. 9, 12-15,    

The service treatment records, postservice medical evidence, and Veteran's statements thus go beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The enlistment physical examination, the service treatment records, and the separation physical examination indicate a long-standing otitis media problem on enlistment.  As such, the Board concludes that the evidence clearly and unmistakably shows that an otitis media disability pre-existed the Veteran's period of active military service.  Accordingly, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The Board must next determine whether the Veteran's pre-existing otitis media disability resulting in dizziness and vertigo underwent an increase in severity during his period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is only one medical opinion of record which addresses the matter of aggravation.  In particular, the VA otolaryngologist examiner concluded in the April 2009 addendum to the November 2008 VA examination report that "[i]t is very unlikely that whatever [the Veteran] did while in the service caused [Eustachian tube dysfunction that set in motion the development of significant middle ear disease and cholesteatoma] to accelerate or had any bearing on its progression or development.  His vertigo is most definitely a result of damage to the inner ear from his cholesteatoma."  His rationale was based on a review of the Veteran's claims folder, in particular his serve treatment records documenting treatment for adhesive otitis media that was causing a hearing loss.  The VA otolaryngologist further noted the Veteran's postservice radical mastoidectomy which was done in 1973, and the fact that a fistula was found in the right ear indicated that the cholesteatoma had destroyed some bone in the inner ear resulting in significant damage to hearing or balance organs.  However, he reported that it would be very unusual for an extensive cholesteatoma as described by the operating surgeon to develop in such a short period of time as the Veteran's period of military service.  Rather, the VA otolaryngologist indicated that the primary cause for the Veteran's ear disease was dysfunction of the Eustachian tube and its inability to equalize middle ear pressures, which he stated was "obviously" present prior to the Veteran's induction into the military and "probably" was present since childhood.  The VA otolaryngologist therefore concluded that it was very unlikely that the Veteran's military service aggravated his pre-existing ear disease.  
 
The November 2008 VA examination report and April 2009 addendum therefore appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board observes that T.P., M.D., indicated in a letter dated in January 2011 that "it is my opinion that [the Veteran's persistent vertigo] stems back to his cholesteatoma developed in the service."  Crucially, Dr. T.P. failed to render a rationale for his conclusion that the Veteran's cholesteatoma developed during military service and caused his current vertigo.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Further, as discussed in detail above, the Board finds that the evidence of record shows that the Veteran's ear disease pre-existed his military service.  Additionally, it does not appear that Dr. T.P. reviewed the Veteran's claims folder, in particular his service treatment records documenting his longstanding ear disease.  Notably, the April 2009 VA otolaryngologist reviewed the Veteran's claims folder and medical history, and concluded that the Veteran's current vertigo was not aggravated by his military service.  Accordingly, the Board finds that the opinion rendered by Dr. T.P. is of no probative value in evaluating the Veteran's claim.  


In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran and his wife have presented testimony as to the severity of the Veteran's vertigo and otitis media.  While the Veteran and his wife are entirely competent to report the Veteran's symptoms both current and past (including dizziness), they have presented no clinical evidence of in-service aggravation of his dizziness, to include vertigo and otitis media, disability.  The Board finds that the Veteran and his wife as a lay people are not competent to associate any of his claimed symptoms to military service.  That is, the Veteran and his wife are not competent to opine on matters such as aggravation of his dizziness disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran or his wife have the medical training to render medical opinions, the Board must find that their contentions with regard to in-service aggravation of his dizziness disability or manifestation of such during service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of the Veteran's own claim are not competent evidence of aggravation.

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is accordingly denied.

The Board adds that the Veteran has specifically asserted that his dizziness, vertigo, and otitis media are a result of his military service.  See, e.g., the February 2011 Board hearing transcript, page 2.  However, the RO adjudicated the Veteran's claim on a direct basis as well as secondary to the Veteran's service-connected bilateral hearing loss disability.  See the RO's May 2009 statement of the case (SOC); see also 38 C.F.R. § 3.310(a).  In any event, the competent and probative evidence of record does not show, nor has the Veteran contended, that his dizziness disability was caused or aggravated by his service-connected bilateral hearing loss disability.  In that connection, the Board finds that in not adjudicating his claim on a secondary basis, he is not prejudiced thereby.  

ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for a service-connected bilateral hearing loss disability is dismissed.

Entitlement to service connection for dizziness, to include vertigo and otitis media, is denied.





______________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


